Citation Nr: 0904751	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
condition. 

3.  Entitlement to service connection for bilateral knee 
condition.

4.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2006 and 
January 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
entitlement to the benefits currently sought on appeal.

The issue of service connection for a right shoulder 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hearing loss was not manifested 
until many years after discharge from service, and has not 
been medically related to that service.

2.  The Veteran's low back condition has not been medically 
related to his military service.

3.  A current diagnosis of a chronic acquired knee disability 
is not demonstrated by the medical evidence of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A low back condition was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

3.  A bilateral knee condition was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2005 and July 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claims for service connection for back problems, 
bilateral knee problems, and bilateral hearing loss; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is required. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available post-service treatment 
records have been secured.  Available service treatment 
records have been associated with the claims file.  

The Board notes that the Veteran served as a member of the 
United States Coast Guard, and as such reports being treated 
by private physicians for injuries incurred while on active 
duty as no other military medical facilities were commonly 
available.  Although the Veteran contends that the service 
treatment records contained within the claims file are 
incomplete, in that these private records are not included, 
the Veteran has personally attempted to obtain the purported 
missing records from private and Public Health Service 
physicians.  He states that the treating physicians are 
deceased, records have been destroyed due to the significant 
amount of time that has passed since treatment, and the 
records of treatment are simply unavailable.  See Veteran's 
statement, April 2007.  

Under such circumstances, VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service treatment records.  See, e.g.,  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  However, in this 
case, there are no known sources from which reconstruction of 
service treatment records is likely.  Service personnel 
records have already been associated with the claims file and 
do not provide any additional supporting evidence pertaining 
to the Veteran's in-service medical history.  

Although the Board has duly considered the viability of a 
remand in order to provide assistance to the Veteran in 
obtaining the putative missing records, based upon the facts 
set forth above, and as the Veteran himself asserts that the 
records are no longer available, a remand to obtain such 
records could serve no useful purpose in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

The Veteran has not been provided with a medical examination 
in conjunction with the claims for service connection herein.  
However, one is not required here.  While the Veteran asserts 
that there was a knee-related event during service, there is 
no evidence of a current chronic acquired knee disability 
within the record.  Without credible evidence of a current 
knee disability, there is no duty to provide a VA medical 
exam or medical opinion on this issue.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  

Pertaining to the claims for service connection for bilateral 
hearing loss and a low back condition, the Board finds that a 
VA examination in not necessary to determine whether the 
Veteran currently suffers from these conditions, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R. § 3.159(c)(4) 
(2008).

With respect to the claims for service connection for 
bilateral hearing loss, separation examination reports from 
June 1976 and May 1980 show that the Veteran's hearing was 
evaluated as within normal limits at the time of discharge 
from both periods of active military service, and there is no 
evidence that hearing loss manifested to a compensable degree 
within one year thereafter.  In regard to the claim of 
service connection for a low back condition, there is only 
the Veteran's unsubstantiated allegation that he injured his 
back during service.  There is no medical evidence that an 
in-service back-related event, injury or disease occurred and 
the Veteran's musculoskeletal system was evaluated as normal 
at the time of discharge from military service.  Thus, the 
second prong of the McLendon test is not met in regard to 
these claims and a VA medical examination is not required.  
In all, the duties to notify and assist have been fulfilled.

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss, a low back condition, and bilateral knee condition, 
which he contends are attributable to his active military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, hearing loss if sensorineural in 
nature) manifested itself to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Bilateral hearing loss

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

In the present case, the service treatment records contain no 
complaint of hearing loss during service and the Veteran's 
hearing was evaluated as within normal limits in June 1976 
and again upon discharge from active military service in May 
1980.  See Service treatment records.  

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, 
the only medical evidence of record that diagnoses any 
current hearing impairment is an undated private treatment 
notation received by VA in April 2007.  The private physician 
states generally that the Veteran's "circumstance" reflects 
that he "probably" had a significant amount of noise 
exposure at some unidentified point in time, but goes on to 
state that the low frequency loss exhibited by the Veteran 
could not be explained in that way.  At any rate, the 
physician does not mention the Veteran's military service, or 
relate his current hearing loss to such service.  Private 
medical opinion, April 2007.  

As the service treatment records do not reflect that the 
Veteran experienced any objective hearing loss during service 
or any relevant presumptive period thereafter, and there is 
no credible medical nexus opinion of record, service 
connection for bilateral hearing loss cannot be granted.  

Low back condition

A November 2007 MRI of the lumbar spine showed degenerative 
disc changes at the L5-S1 level with moderate to severe 
bilateral foraminal narrowing.  Superimposed upon the 
degenerative changes is focal disc protrusion with minimal 
extrusion of disc material.  See Private MRI report, November 
2007.  Although a specific clinical diagnosis of a low back 
disability is not of record, the Board acknowledges that the 
evidentiary record contains medical findings of a current 
back condition.  Thus, without conceding the matter of a 
current clinical diagnosis, the Board will proceed with 
analysis of the remaining elements required for service 
connection.  

The Veteran asserts that he experienced onset of low back 
pain during service in or around 1974 to 1976.  He states 
that he was treated for this condition by Dr. GM of the 
Public Health Service.  See Veteran's statement, August 2006.  
However, there is no record that the Veteran sought treatment 
for or complained of a back condition during military 
service.  Instead, Dr. GM, the physician identified by the 
Veteran as his treating physician, signed the June 1976 re-
enlistment examination showing no spinal defect or back-
related diagnosis present at that time.  The Veteran's spine 
and musculoskeletal system was again clinically evaluated as 
normal upon discharge from military service in May 1980.  
Therefore, the medical evidence presented by the service 
treatment records weighs against an in-service incurrence or 
aggravation of a back-related disease or injury.  See Service 
treatment records.

In addition, there is no credible medical evidence of any 
causal relationship between the Veteran's current back 
condition and his military service.  While the Veteran has 
stated that his current low back pain is attributable to 
service, the Board finds that such assertions can be afforded 
no probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters.  Although the Veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the Veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.

In the absence of credible medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current back condition, service connection for a low back 
condition is not warranted.  

Bilateral knee condition

Although the service treatment records similarly provide no 
objective evidence of the incurrence or aggravation of any 
knee-related disease or injury during active military 
service, the Veteran has provided a detailed history of the 
claimed in-service knee  injury.  He relates that pursuant to 
his duties as a member of a Boating Safety Team, he was on 
patrol when his patrol boat struck a fairy cable and his 
knees were shoved into the control panel of the boat.  See 
Veteran's statement, August 2006.  The Veteran's service 
personnel records confirm that he participated on a Boating 
Safety Team, and the Board finds that the circumstance and 
type of injury claimed is consistent with the Veteran's 
likely military duties.  See 38 C.F.R. 
§ 1154(a) (West 2002).

However, the medical evidence of record does not show a 
current chronic acquired knee disability.  The existence of 
knee pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In the absence of a current clinical diagnosis, 
service connection for knee pain must be denied.  

As the preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss, a 
low back condition, and a bilateral knee condition, the 
benefit of the doubt provision does not apply.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back condition is denied. 

Service connection for a bilateral knee condition is denied.


REMAND

The Veteran seeks service connection for a right shoulder 
condition.  Recent medical evidence establishes that he 
received surgical treatment for right shoulder impingement 
and acromioclavicular degenerative joint disease in August 
2006.  See Private physician's operative report, August 2006.  
The Veteran's service treatment records confirm that the 
Veteran was status-post dislocated clavicle with mild 
residual symptoms occurring during service.  See Reenlistment 
examination, June 1976.  As both the in-service condition and 
the recent surgical procedure appear to involve the Veteran's 
right clavicle, the Board finds sufficient indication that 
there may be an association between the two occurrences.  
However, as the medical evidence is too equivocal or lacking 
in specificity to support a decision on the merits, a VA 
examination to determine the nature and etiology of any 
current right shoulder condition is required.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Board notes that following his active duty 
military service, the Veteran reports service as a member of 
the United States Coast Guard Reserve.  However, the record 
does not contain dates of verified active duty for training 
(ACTDUTRA) and/or inactive duty for training (INACDUTRA) 
which may be relevant to this claim.  All efforts to obtain 
dates of the Veteran's service, to include periods of 
ACTDUTRA and INACTDUTRA service, must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authority 
to verify the dates of this Veteran's 
United States Coast Guard Reserve 
service.  Verification MUST include all 
periods of active duty, active duty for 
training, and inactive duty for 
training.  Attempts to obtain these 
records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

2.  AFTER the above development is 
completed, schedule the Veteran for a 
VA examination to determine the nature 
and etiology of any currently diagnosed 
right shoulder disability.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State any/all diagnosed right 
shoulder disabilities present since 
June 28, 2006 (to include any shoulder 
condition which may have resolved or 
partially resolved subsequent to the 
August 2006 surgical procedure);
(b)  Identify the approximate date of 
onset for any identified right shoulder 
disability;
(c)   Opine whether any right shoulder 
disability identified in section (a) 
was incurred in or aggravated by active 
military service (to include all 
periods of active, ACTDUTRA, and 
INACTDUTRA service verified in 
paragraph 1 above).

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


